DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Claims 1 and 28 have been amended, and Claims 26 and 27 have been cancelled as per the amendment filed on 1/29/2021.

Claims 1 and 28 have been amended again as per the supplemental amendment filed on 4/12/2021.

Claims 1, 4, 6-9, 12, 14-24, and 28-29 are currently pending and prosecuted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-9, 12, 14-24, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, “a reinforcement on the display panel without overlapping with the circuit, and having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer”. The specification and drawings depict an embodiment in which the optical functional layer 520 
	Claim 28, which recites similar features, is also rejected for the same rationale.

	Claim 17 recites that “the reinforcement comprises an organic material”. However, the disclosure does not describe that the reinforcement comprises of an organic material when the reinforcement is made from the optical functional layer as described with respect to Figure 15. Therefore, the claim fails to comply with the written description requirement.

Claim 18 recites that “the reinforcement comprises an adhesive material”. However, the disclosure does not describe that the reinforcement comprises of an adhesive material when the reinforcement is made from the optical functional layer as described with respect to Figure 15. Therefore, the claim fails to comply with the written description requirement.


 
Claim 21 recites that “the reinforcement comprises a same material as that of the substrate”. However, the disclosure does not describe that the reinforcement comprises of a same material as the substrate when the reinforcement is made from the optical functional layer as described with respect to Figure 15. Therefore, the claim fails to comply with the written description requirement.

Claim 29 recites “wherein the reinforcement overlaps with the cover”. However, the reinforcement does not overlap the cover, the cover overlaps the reinforcement as per the limitation in Claim 28 that recites, “a cover on the optical functional layer”. Therefore, the claim fails to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 24 recites the limitation, “wherein the reinforcement comprises a same material as that of the optical functional layer”, when Claim 1, from which Claim 24 is dependent from, already recites “the reinforcement being formed as a single with, and comprises a same material as” the optical functional layer”. This two limitations are identical and cover the exact same scope.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 4, 6-9, 12, 16, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Publication 2008/0246744, henceforth known as Park, and in further view of Byun et al., US Patent Publication 2011/0193817, in further view of Fan et al., US Patent Publication 2008/0094561, henceforth known as Fan, and in further view of Park et al., Us Patent Publication 2013/0296000, henceforth known as Park ‘000, in further view of Cho, Us Patent Publication 2010/0117975, henceforth known as Cho, and in further view of Hayashi et al., US Patent Publication, 2010/0327737, henceforth known as Hayashi.

Regarding Claim 1, Park discloses a display apparatus (Abstract; a touch-screen display device) comprising:
a display panel comprising a display device on a substrate (Figure 2, 7 and 8; [0064-0076]; a display panel 300 includes a first lower substrate 100);
a circuit on a portion of the display panel (Figure 7; [0064]; [0067]; driving chip 400 disposed on the first lower substrate 100 in the exposure area EA); 
a reinforcement on the display panel without overlapping with the circuit (Figure 2, 7 and 8; [0064-0076]; a reinforcement 600 disposed on the first lower substrate 100 that does not overlap the driving chip 400);
a touch panel on the display panel (Figure 2, 7, 8, and 9; [0064-0076]; a touch panel 900 disposed over the lower substrate 100).

a circuit on a portion of the display panel on which the optical functional layer is not located;
the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;
wherein the substrate has a cutting portion defining an outer edge of the substrate that forms an obtuse angle with each of two other edges of the substrate; and
wherein the display apparatus is configured to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis.
Byun et al., US Patent Publication 2011/0193817, teaches wherein a polarizer (an optical functional layer) may be disposed between a touch panel and a display panel to provide desired optical characteristics ([0084];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Park to further include the teachings of Byun such that a polarizer is disposed between the display panel 300 and the touch panel 900. The motivation to combine these analogous arts is because Byun teaches that it can provide desired optical characteristics (Byun: [0084];).
The combination of Park and Byun teaches an optical functional layer on the display panel (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; a polarizer that is disposed between the display panel 300 and the touch panel 900);
(Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; driving chip 400 disposed outside the area where the touch panel 900 is, thus its in a portion where the polarizer is not located);
However, the combination of Park and Byun doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;
wherein the substrate has a cutting portion defining an outer edge of the substrate that forms an obtuse angle with each of two other edges of the substrate; and
wherein the display apparatus is configured to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis.
Fan teaches a periphery region 60 is substantially a rectangular in top view, but the two corner regions 542, 544 of the bottom substrate 54 are truncated. Specifically, the corner regions 542, 544 of the peripheral region 60 are truncated diagonally. The truncated corner region 542 includes three side surfaces 611, 612, 61 3, where the side surfaces 611, 613 are perpendicular to each other, and the side surface 612 is diagonal with respect to the side surfaces 611, 613. Accordingly, the side surface 612 and the side surfaces 611, 613 form two obtuse angles 542a, 542b. On the other hand, the truncated corner region 544 includes three side surfaces 613, 614, 615, where the side surfaces 613, 615 are perpendicular to each other, and the side surface 614 is diagonal with respect to the side surfaces 613, 615. Thus, the side surface 614 and the side surfaces 613, 615 form two obtuse angles 544a, 544b. The strength of the bottom ° to 175°. Since the corner regions 542, 544 are no longer in sharp shapes, the flat display panel 50 has a tougher structure (Figure 5; [0024-0025];)
Fan’s teachings of truncating the corner regions of a bottom substrate would have been recognized by one skilled in the art, as applicable to the combinational teachings of Park and Byun and the results would have been predictable and resulted in the following arrangement. 
[AltContent: textbox (After the modification)][AltContent: textbox (Before the modification)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcement)][AltContent: textbox (Driver)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display Panel)]
    PNG
    media_image1.png
    252
    218
    media_image1.png
    Greyscale
 				     
    PNG
    media_image2.png
    250
    214
    media_image2.png
    Greyscale

Drawing 1


The above modification is based on Park’s disclosure. Paragraph [0042] of Park discloses that “[t]he reinforcing member 600 is disposed on an exposure area EA, that is, a portion of the peripheral area PA of the first lower substrate 100, which is not overlapped with the first upper substrate 200.” Since Park teaches the concept of (Fan: [0024-0025];).
Therefore, the combination of Park, Byun, and Fan teaches wherein the substrate has a cutting portion defining an outer edge of the substrate that forms an obtuse angle with each of two other edges of the substrate (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; two corner regions are truncated diagonally,  with the side surface 612 and side surfaces 611 and 613 forming an obtuse angle 542a and 542b, along with side surface 614 and side surfaces 613 and 615 forming an obtuse angle 544a and 544b).
However, the combination of Park, Byun, and Fan doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;

wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis.
Park ‘000 teaches a mobile terminal that includes a flexible display unit configured to bent corresponding to a physical force applied from an outside force thereof. The flexible display unit includes a display capable of being bent, folded, or rolled by a physical force applied to the outside thereof. The flexible display unit can also detect when it is being bent along a predetermined region or predetermined (Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, and Fan to further include the teachings of Park ‘000 such that the touch screen display device includes a flexible display unit that can be capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position. The motivation to combine these arts is to provide a display capable of being bent, folded or rolled by a physical force applied to the outside thereof, while maintaining display characteristics of existing flat-panel displays (Park ‘000: [0083-0084).
Therefore, the combination of Park, Byun, Fan, and Park ‘000 teaches wherein the display apparatus is formed to be bent with respect to a bending axis and includes a bending area with respect to the bending axis (Park: Figure 2, 7, 8, and 9; [0064-0076]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; the display panel 300 is capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position (a bending axis). The examiner considers an area that is located with respect to the “bending axis” as being the “bending area” ).
However, the combination of Park, Byun, Fan, and Park ‘000  doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;

Cho, Us Patent Publication 2010/0117975, teaches a flexible display that is capable of maintaining its shape after being bent or folded ([0071]; [0096];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, and Park ‘000 to further include the teachings of Cho in order to provide wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis. The motivation to combine these arts is because Cho teaches have the flexible display maintain its shape even after being bent or folded to allow the user to freely change the shape of the flexible display (Cho: [0096];).
However, the combination of Park, Byun, Fan, Park ‘000, and Cho doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;
Hayashi et al., US Patent Publication, 2010/0327737, teaches the use of a polarizing plate 91, which also serves as a reinforcing plate, on the display screen side (Figure 34; [0007];).
Hayashi’s teachings of having a polarizing plate also serving as a reinforcing plate would have been recognized by one skilled in the art, as applicable to the combinational disclosure Park, Byun, Fan, Park ‘000, and Cho touch screen display device with a reinforcement and a polarizer and the results would have been predictable and resulted in having the polarizer and the reinforcement be a single integrated piece (Hayashi: [0007];) and because the courts have held that the claim limitation of integrating separated parts into a single integrated part does not render a claim including such claim limitation to be patentable over prior arts’ teaching of providing separated parts. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Therefore, the combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Hayashi: Figure 34; [0007]; because the polarizer acts as the reinforcement, they are formed as a single piece and thus also have the same thickness and the same material, because they are the same thing).

Regarding Claim 4, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the reinforcement is spaced apart from the circuit (Park: Figure 2, 7, 8, and 9; [0064-0076]; the reinforcement 600 is spaced apart from the driving chip 400).

Regarding Claim 6, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein a width of the reinforcement in at least a direction corresponds to a length of the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; as seen in  Drawing 1, a width of the reinforcement 600 corresponds to a length of the truncated corner region).

Regarding Claim 7, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the cutting portion spaced apart from the circuit and the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; the truncated corner region is spaced apart from the driving chip and the polarizer).

Regarding Claim 8, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the cutting portion defines corners at two sides of the display panel with the circuit located therebetween (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in drawing 1, the truncated corner regions are at two corners with the driving chip located therebetween).

Regarding Claim 9, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the reinforcement comprises two portions that are respectively at the two sides of the display panel with the circuit located therebetween, so as to correspond to the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in Drawing 1, the reinforcement 600 has two portions that are respectively at the truncated corner regions with the driving chip located therebetween so as to correspond to the truncated corner regions).

Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; because the display panel can be bent along an arbitrary position and because the examiner considers an area that is located with respect to the “bending axis” as being the “bending area”, therefore the display panel can be bent along an axis that overlaps the reinforcement 600 (the reinforcement is formed in the bending region to overlap with the bending axis) and the truncated corner region that are located in a non-active region, both of which would be in the “bending area” (wherein the cutting portion is in the bending area)).

Regarding Claim 16, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the optical functional layer comprises a polarization layer (Byun: [0084]; a polarizer).


Regarding Claim 20, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the display panel further comprises a substrate and an encapsulation on the substrate, wherein the display device is between the substrate and the encapsulation (Park: Figure 2, 7, 8, and 9; [0064-0076]; the display device 300 includes a lower substrate 100 (substrate) and a  first upper substrate 200 (encapsulation). The first lower substrate 100 has a display area DA and a peripheral area PA that surrounds the display area DA. Gate lines GL, data lines DL crossing the gate lines GL and pixel portions are formed in the display area DA (wherein the display device is between the substrate and the encapsulation) ), and wherein the reinforcement is on the substrate (Park: Figure 2, 7, 8, and 9; [0064-0076]; reinforcement 600 is on the lower substrate 100).

Regarding Claims 24, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches the reinforcement comprises a same material as that of the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Hayashi: Figure 34; [0007]; because the polarizer acts as the reinforcement, they are formed as a single piece and thus also have the same thickness and the same material, because they are the same thing) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Byun, in further view of Fan, in further view of Park ‘000, in further view of Cho, in further view of Hayashi, and in further in view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding Claim 14, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi
teaches further comprising a touch circuit, (Park: Figure 2, 7, 8, and 9; [0047]; [0064-0076]; a main driving circuit 510 that is connected to a TSP terminal portion 110 which is electrically connected to the signal terminal portion 921 of the touch panel, where coordinates signals are transmitted to the signal terminal portion 921) wherein the reinforcement does not overlap with the touch circuit (Park: Figure 2, 7, 8, and 9; [0064-0076]; the reinforcement 600 does not overlap with the TSP terminal portion 110).
However, the combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach the touch circuit configured to transmit an electrical signal to the touch panel.
AAPA discloses that is was well known in the art, at the time the invention was filed, to have a touch circuit supply signals to the touch panel.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of AAPA in order to provide the touch circuit configured to transmit an electrical signal to the touch panel. The motivation to combine these arts is because it was well known in the art.

Claim 15, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Byun, in further view of  Fan, in further view of Park ‘000, in further view of Cho, in further view of Hayashi, and in further view of Kim et al., US Patent Publication 2011/0141042, henceforth known as Kim.

Regarding Claim 15, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi
 doesn’t explicitly teach teaches further comprising a cover on the display panel, wherein the reinforcement is between the display panel and the cover.
(Figure 1; [0019]; [0025-0026]; [0029];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Kim in order to provide a cover glass that is provided on the touch panel. The motivation to combine these arts is to provide protecting the top of the touch panel (Kim: [0019];).
	Therefore, the combination of Park, Byun, Fan, Park ‘000, Cho, Hayashi, and Kim teaches further comprising a cover on the display panel (Park: Figure 2, 7, 8, and 9; [0064-0076]; Kim: Figure 1; [0019]; [0025-0026]; [0029]; a cover that is disposed on top of the touch panel 900), wherein the reinforcement is between the display panel and the cover (Park: Figure 2, 7, 8, and 9; [0064-0076]; Kim: Figure 1; [0019]; [0025-0026]; [0029]; the reinforcement is disposed between the lower substrate 100 and the  cover that is disposed on top of the touch panel 900).

Regarding Claim 28, Park discloses a display apparatus (Abstract; a touch-screen display device) comprising:
a display panel comprising a display device (Figure 2, 7 and 8; [0064-0076]; a display panel 300 (display device) includes a first lower substrate 100 (display panel));
a circuit on the surface of the display panel (Figure 7; [0064]; [0067]; driving chip 400 disposed on the first lower substrate 100 in the exposure area EA); 
(Figure 2, 7 and 8; [0064-0076]; a reinforcement 600 disposed on the first lower substrate 100 that does not overlap the driving chip 400);
a touch panel on the display panel (Figure 2, 7, 8, and 9; [0064-0076]; a touch panel 900 disposed over the lower substrate 100),
wherein the touch panel covers the reinforcement (Figure 2, 7, 8, and 9; [0064-0076]; the touch panel 900 covers the reinforcement 600),
wherein the reinforcement is between the display panel and the touch panel (Figure 2, 7, 8, and 9; [0064-0076]; the reinforcement 600 is depicted in Figure 9  and being between the touch panel 900 and the lower substrate 100).
Park does not teach that the display apparatus comprises an optical functional layer located on a surface of the display panel; 
a circuit on the surface of the display panel on which the optical functional layer is located;
a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
a cutting portion defining an outer edge of the display panel, the outer edge joining two other edges of the display panel, and forming an obtuse angle with each of the two other edges;
wherein a region of a side of the reinforcement faces the cutting portion,

wherein the touch panel covers the optical functional layer,
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis, and 
wherein the cutting portion is formed in a bending region to overlap with the bending axis,
wherein the reinforcement is formed in the bending region to overlap with the bending axis.
Byun et al., US Patent Publication 2011/0193817, teaches wherein a polarizer (an optical functional layer) may be disposed between a touch panel and a display panel to provide desired optical characteristics ([0084];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Park to further include the teachings of Byun such that a polarizer is disposed between the display panel 300 and the touch panel 900. The motivation to combine these analogous arts is because Byun teaches that it can provide desired optical characteristics (Byun: [0084];).
The combination of Park and Byun teaches an optical functional layer located on a surface of the display panel (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; a polarizer that is disposed on the lower substrate);
a circuit on the surface of the display panel on which the optical functional layer is located (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; driving chip 400 disposed on the first lower substrate 100 on which the polarizer is located);
(Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; the  reinforcement 600 is in an area that is surrounded by the driving chip 400 and the polarizer),
wherein the touch panel covers the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; the touch panel 900 covers the polarizer),
However, the combination of Park and Byun doesn’t explicitly teach a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
a cutting portion defining an outer edge of the display panel, the outer edge joining two other edges of the display panel, and forming an obtuse angle with each of the two other edges;
wherein a region of a side of the reinforcement faces the cutting portion,
wherein the reinforcement is located in an area surrounded by the cutting portion, the circuit, and the optical functional layer,
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis, and 
wherein the cutting portion is formed in the bending region to overlap with the bending axis, 
wherein the reinforcement is formed in the bending region to overlap with the bending axis.
° to 175°. Since the corner regions 542, 544 are no longer in sharp shapes, the flat display panel 50 has a tougher structure (Figure 5; [0024-0025];)
Fan’s teachings of truncating the corner regions of a bottom substrate would have been recognized by one skilled in the art, as applicable to the combinational teachings of Park and Byun and the results would have been predictable and resulted in the following arrangement. 




[AltContent: textbox (After the modification)][AltContent: textbox (Before the modification)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcement)][AltContent: textbox (Driver)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display Panel)]
    PNG
    media_image1.png
    252
    218
    media_image1.png
    Greyscale
 				     
    PNG
    media_image2.png
    250
    214
    media_image2.png
    Greyscale

Drawing 1


The above modification is based on Park’s disclosure. Paragraph [0042] of Park discloses that “[t]he reinforcing member 600 is disposed on an exposure area EA, that is, a portion of the peripheral area PA of the first lower substrate 100, which is not overlapped with the first upper substrate 200.” Since Park teaches the concept of configuring the area of the reinforcing member to correspond to the exposure area of the lower substrate that is not overlapped with the upper substrate, when the shape of the exposure area is modified based on Fan’s concept, in order to avoid structural breakages and provide a tougher structure (Fan: [0024-0025];).
Therefore, the combination of Park, Byun, and Fan teaches a cutting portion defining an outer edge of the display panel, the outer edge joining two other edges of the display panel, and forming an obtuse angle with each of the two other edges (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; two corner regions are truncated diagonally,  with the side surface 612 and side surfaces 611 and 613 forming an obtuse angle 542a and 542b, along with side surface 614 and side surfaces 613 and 615 forming an obtuse angle 544a and 544b);
wherein a region of a side of the reinforcement faces the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; as seen in the modification above, a region of a side of the reinforcement 600 faces the truncated corner region);
wherein the reinforcement is located in an area surrounded by the cutting portion, the circuit, and the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in the modification above and in Figure 8 of Park, the reinforcement is located in an area surrounded by the truncated corner region (cutting portion), the driver circuit, and the polarizer),
wherein the reinforcement includes a first edge facing the display device and a second edge facing the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in the modification above and in Figure 8 of Park, the reinforcement has a first edge facing the display panel 300 (display device) and a second edge facing a “cutting portion”).
However, the combination of Park, Byun, and Fan doesn’t explicitly teach a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;

wherein the cutting portion is formed in the bending region to overlap with the bending axis, 
wherein the reinforcement is formed in the bending region to overlap with the bending axis.
Park ‘000 teaches a mobile terminal that includes a flexible display unit configured to bent corresponding to a physical force applied from an outside force thereof. The flexible display unit includes a display capable of being bent, folded, or rolled by a physical force applied to the outside thereof. The flexible display unit can also detect when it is being bent along a predetermined region or predetermined reference axis, which may be an arbitrary position (Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, and Fan to further include the teachings of Park ‘000 such that the touch screen display device includes a flexible display unit that can be capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position. The motivation to combine these arts is to provide a display capable of being bent, folded or rolled by a physical force applied to the outside thereof, while maintaining display characteristics of existing flat-panel displays (Park ‘000: [0083-0084).
Therefore, the combination of Park, Byun, Fan, and Park ‘000 teaches wherein the display apparatus is formed to be bent with respect to a bending axis and includes a (Park: Figure 2, 7, 8, and 9; [0064-0076]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; the display panel 300 is capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position (a bending axis). The examiner considers an area that is located with respect to the “bending axis” as being the “bending area” ), and 
wherein the cutting portion is formed in the bending region to overlap with the bending axis, wherein the reinforcement is formed in the bending region to overlap with the bending axis (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; because the display panel can be bent along an arbitrary position, it can be bent along an axis that overlaps the reinforcement 600 (the reinforcement is formed in the bending region to overlap with the bending axis) and the truncated corner region that are located in a non-active region (the cutting portion is formed in the bending region to overlap with the bending axis)).
However, the combination of Park, Byun, Fan, and Park ‘000  doesn’t explicitly teach a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis.
([0071]; [0096];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, and Park ‘000 to further include the teachings of Cho in order to provide wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis. The motivation to combine these arts is because Cho teaches have the flexible display maintain its shape even after being bent or folded to allow the user to freely change the shape of the flexible display (Cho: [0096];).
However, the combination of Park, Byun, Fan, Park ‘000, and Cho doesn’t explicitly teach a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
Hayashi et al., US Patent Publication, 2010/0327737, teaches the use of a polarizing plate 91, which also serves as a reinforcing plate, on the display screen side (Figure 34; [0007];).
Hayashi’s teachings of having a polarizing plate also serving as a reinforcing plate would have been recognized by one skilled in the art, as applicable to the combinational disclosure Park, Byun, Fan, Park ‘000, and Cho touch screen display device with a reinforcement and a polarizer and the results would have been predictable and resulted in having the polarizer and the reinforcement be a single integrated piece where the polarizer also acts as the reinforcement, since Hayashi describes that a (Hayashi: [0007];) and because the courts have held that the claim limitation of integrating separated parts into a single integrated part does not render a claim including such claim limitation to be patentable over prior arts’ teaching of providing separated parts. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Therefore, the combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi, and Hayashi teaches the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Hayashi: Figure 34; [0007]; because the polarizer acts as the reinforcement, they are formed as a single piece and thus also have the same thickness and the same material, because they are the same thing).
However, the combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach a cover on the optical functional layer;
Kim et al., US Patent Publication 2011/0141042, teaches a cover glass 30 provided on the touch panel to protect the top of the touch panel (Figure 1; [0019]; [0025-0026]; [0029];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Kim in order to provide a cover glass that is provided on the touch panel. The motivation to combine these arts is to provide protecting the top of the touch panel (Kim: [0019];).
 (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084];  Kim: Figure 1; [0019]; [0025-0026]; [0029]; a cover that is disposed on top of the touch panel 900 which covers the polarizer).


Regarding Claim 29, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the reinforcement overlaps with the cover (Park: Figure 2, 7, 8, and 9; [0064-0076]; Kim: Figure 1; [0019]; [0025-0026]; [0029]; the reinforcement 600 is overlapped by the cover).



Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Byun, in further view of Fan, in further view of Park ‘000, in further view of Cho, in further view of Hayashi, and in further view of Su Yu et al., US Patent Publication 2004/0051831, henceforth known as Su Yu.

Regarding Claim 22, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach wherein the display panel further comprises a substrate comprising a plastic material..

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Su Yu such that the lower substrate 100 is made of a plastic substrate such as polyethylene terephthalate in order to provide wherein the display panel further comprises a substrate comprising a plastic material. The motivation to combine these arts is because Su Yu teaches an example of the material used for a substrate (Su Yu: [0092];).

Regarding Claim 23, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach wherein the display panel further comprises a substrate comprising a polyethylene terephthalate (PET).
However, Su Yu teaches the concept of forming a substrate of a display apparatus using a plastic material such as a polyethylene terephthalate (¶0092).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Su Yu such that the lower substrate 100 is made of a plastic substrate such as polyethylene terephthalate in order to provide wherein the display panel further comprises a substrate comprising a polyethylene terephthalate (PET). The motivation to combine these arts is because Su Yu teaches an example of the material used for a substrate (Su Yu: [0092];).

Claims 1, 4, 6-9, 12, 16, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Publication 2008/0246744, henceforth known as Park, and in further view of Byun et al., US Patent Publication 2011/0193817, in further view of Fan et al., US Patent Publication 2008/0094561, henceforth known as Fan, and in further view of Park et al., Us Patent Publication 2013/0296000, henceforth known as Park ‘000, in further view of Cho, Us Patent Publication 2010/0117975, henceforth known as Cho, and in further view of Kim et al., US Patent Publication 2012/0044181, henceforth known as Kim ‘181, and in further view of Hayashi et al., US Patent Publication, 2010/0327737, henceforth known as Hayashi.

Regarding Claim 1, Park discloses a display apparatus (Abstract; a touch-screen display device) comprising:
a display panel comprising a display device on a substrate (Figure 2, 7 and 8; [0064-0076]; a display panel 300 includes a first lower substrate 100);
a circuit on a portion of the display panel (Figure 7; [0064]; [0067]; driving chip 400 disposed on the first lower substrate 100 in the exposure area EA); 
a reinforcement on the display panel without overlapping with the circuit (Figure 2, 7 and 8; [0064-0076]; a reinforcement 600 disposed on the first lower substrate 100 that does not overlap the driving chip 400);
a touch panel on the display panel (Figure 2, 7, 8, and 9; [0064-0076]; a touch panel 900 disposed over the lower substrate 100).

a circuit on a portion of the display panel on which the optical functional layer is not located;
the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;
wherein the substrate has a cutting portion defining an outer edge of the substrate that forms an obtuse angle with each of two other edges of the substrate; and
wherein the display apparatus is configured to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis.
Byun et al., US Patent Publication 2011/0193817, teaches wherein a polarizer (an optical functional layer) may be disposed between a touch panel and a display panel to provide desired optical characteristics ([0084];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the disclosure of Park to further include the teachings of Byun such that a polarizer is disposed between the display panel 300 and the touch panel 900. The motivation to combine these analogous arts is because Byun teaches that it can provide desired optical characteristics (Byun: [0084];).
The combination of Park and Byun teaches an optical functional layer on the display panel (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; a polarizer that is disposed between the display panel 300 and the touch panel 900);
(Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; driving chip 400 disposed outside the area where the touch panel 900 is, thus its in a portion where the polarizer is not located);
However, the combination of Park and Byun doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;
wherein the substrate has a cutting portion defining an outer edge of the substrate that forms an obtuse angle with each of two other edges of the substrate; and
wherein the display apparatus is configured to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis.
Fan teaches a periphery region 60 is substantially a rectangular in top view, but the two corner regions 542, 544 of the bottom substrate 54 are truncated. Specifically, the corner regions 542, 544 of the peripheral region 60 are truncated diagonally. The truncated corner region 542 includes three side surfaces 611, 612, 61 3, where the side surfaces 611, 613 are perpendicular to each other, and the side surface 612 is diagonal with respect to the side surfaces 611, 613. Accordingly, the side surface 612 and the side surfaces 611, 613 form two obtuse angles 542a, 542b. On the other hand, the truncated corner region 544 includes three side surfaces 613, 614, 615, where the side surfaces 613, 615 are perpendicular to each other, and the side surface 614 is diagonal with respect to the side surfaces 613, 615. Thus, the side surface 614 and the side surfaces 613, 615 form two obtuse angles 544a, 544b. The strength of the bottom ° to 175°. Since the corner regions 542, 544 are no longer in sharp shapes, the flat display panel 50 has a tougher structure (Figure 5; [0024-0025];)
Fan’s teachings of truncating the corner regions of a bottom substrate would have been recognized by one skilled in the art, as applicable to the combinational teachings of Park and Byun and the results would have been predictable and resulted in the following arrangement. 
[AltContent: textbox (After the modification)][AltContent: textbox (Before the modification)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcement)][AltContent: textbox (Driver)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display Panel)]
    PNG
    media_image1.png
    252
    218
    media_image1.png
    Greyscale
 				     
    PNG
    media_image2.png
    250
    214
    media_image2.png
    Greyscale

Drawing 1


The above modification is based on Park’s disclosure. Paragraph [0042] of Park discloses that “[t]he reinforcing member 600 is disposed on an exposure area EA, that is, a portion of the peripheral area PA of the first lower substrate 100, which is not overlapped with the first upper substrate 200.” Since Park teaches the concept of (Fan: [0024-0025];).
Therefore, the combination of Park, Byun, and Fan teaches wherein the substrate has a cutting portion defining an outer edge of the substrate that forms an obtuse angle with each of two other edges of the substrate (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; two corner regions are truncated diagonally,  with the side surface 612 and side surfaces 611 and 613 forming an obtuse angle 542a and 542b, along with side surface 614 and side surfaces 613 and 615 forming an obtuse angle 544a and 544b).
However, the combination of Park, Byun, and Fan doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis.
Park ‘000 teaches a mobile terminal that includes a flexible display unit configured to bent corresponding to a physical force applied from an outside force thereof. The flexible display unit includes a display capable of being bent, folded, or rolled by a physical force applied to the outside thereof. The flexible display unit can also detect when it is being bent along a predetermined region or predetermined (Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, and Fan to further include the teachings of Park ‘000 such that the touch screen display device includes a flexible display unit that can be capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position. The motivation to combine these arts is to provide a display capable of being bent, folded or rolled by a physical force applied to the outside thereof, while maintaining display characteristics of existing flat-panel displays (Park ‘000: [0083-0084).
Therefore, the combination of Park, Byun, Fan, and Park ‘000 teaches wherein the display apparatus is formed to be bent with respect to a bending axis and includes a bending area with respect to the bending axis (Park: Figure 2, 7, 8, and 9; [0064-0076]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; the display panel 300 is capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position (a bending axis). The examiner considers an area that is located with respect to the “bending axis” as being the “bending area” ).
However, the combination of Park, Byun, Fan, and Park ‘000  doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer;

Cho, Us Patent Publication 2010/0117975, teaches a flexible display that is capable of maintaining its shape after being bent or folded ([0071]; [0096];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, and Park ‘000 to further include the teachings of Cho in order to provide wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis. The motivation to combine these arts is because Cho teaches have the flexible display maintain its shape even after being bent or folded to allow the user to freely change the shape of the flexible display (Cho: [0096];).
However, the combination of Park, Byun, Fan, Park ‘000, and Cho doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer.
Kim ‘181 teaches wherein a reinforcing material 380 is contacting a side surface of the polarizing plate (Figure 5; [0028]).
It would have bene obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, and Cho to further include the teachings of Kim ‘181 in order to provide the reinforcement being connected to the optical functional layer. The motivation to combine these analogous arts is because Kim ‘181 provides an arrangement of these (Kim ‘181: Figure 5;) together for the purposes of lowering the risk of damage (Kim ‘181: [0032]).
However, the combination of Park, Byun, Fan, Park ‘000, Cho, and Kim ‘181 doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer.
Hayashi et al., US Patent Publication, 2010/0327737, teaches the use of a polarizing plate 91, which also serves as a reinforcing plate, on the display screen side (Figure 34; [0007];).
Hayashi’s teachings of having a polarizing plate also serving as a reinforcing plate would have been recognized by one skilled in the art, as applicable to the combinational disclosure Park, Byun, Fan, Park ‘000, Cho, and Kim ‘181 touch screen display device with a reinforcement and a polarizer and the results would have been predictable and resulted in having the polarizer and the reinforcement be a single integrated piece where the polarizer acts as the reinforcement, since Hayashi describes that a polarizing plate can serve as a reinforcing plate (Hayashi: [0007];).
Therefore, the combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Hayashi: Figure 34; [0007]; because the polarizer acts as the reinforcement, they are formed as a single piece and thus also have the same thickness and the same material, because they are the same thing).

Regarding Claim 4, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein the reinforcement is spaced apart from the circuit (Park: Figure 2, 7, 8, and 9; [0064-0076]; the reinforcement 600 is spaced apart from the driving chip 400).

Regarding Claim 6, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein a width of the reinforcement in at least a direction corresponds to a length of the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; as seen in  Drawing 1, a width of the reinforcement 600 corresponds to a length of the truncated corner region).

Regarding Claim 7, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein the cutting portion spaced apart from the circuit and the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; the truncated corner region is spaced apart from the driving chip and the polarizer).

Regarding Claim 8, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein the cutting portion defines corners at two sides of the display panel with the circuit located therebetween (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in drawing 1, the truncated corner regions are at two corners with the driving chip located therebetween).

Regarding Claim 9, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein the reinforcement comprises two portions that are respectively at the two sides of the display panel with the circuit located therebetween, so as to correspond to the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in Drawing 1, the reinforcement 600 has two portions that are respectively at the truncated corner regions with the driving chip located therebetween so as to correspond to the truncated corner regions).

Regarding Claim 12, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches, wherein the cutting portion is in the bending area (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; because the display panel can be bent along an arbitrary position and because the examiner considers an area that is located with respect to the “bending axis” as being the “bending area”, therefore the display panel can be bent along an axis that overlaps the reinforcement 600 (the reinforcement is formed in the bending region to overlap with the bending axis) and the truncated corner region that are located in a non-active region, both of which would be in the “bending area” (wherein the cutting portion is in the bending area)).

 16, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein the optical functional layer comprises a polarization layer (Byun: [0084]; a polarizer).


Regarding Claim 20, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches wherein the display panel further comprises a substrate and an encapsulation on the substrate, wherein the display device is between the substrate and the encapsulation (Park: Figure 2, 7, 8, and 9; [0064-0076]; the display device 300 includes a lower substrate 100 (substrate) and a  first upper substrate 200 (encapsulation). The first lower substrate 100 has a display area DA and a peripheral area PA that surrounds the display area DA. Gate lines GL, data lines DL crossing the gate lines GL and pixel portions are formed in the display area DA (wherein the display device is between the substrate and the encapsulation) ), and wherein the reinforcement is on the substrate (Park: Figure 2, 7, 8, and 9; [0064-0076]; reinforcement 600 is on the lower substrate 100).

Regarding Claims 24, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches the reinforcement comprises a same material as that of the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Hayashi: Figure 34; [0007]; because the polarizer acts as the reinforcement, they are formed as a single piece and thus also have the same thickness and the same material, because they are the same thing) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Byun, in further view of Fan, in further view of Park ‘000, in further view of Cho, in further view of Kim ‘181, in further view of Hayashi, and in further in view of Applicant Admitted Prior Art, henceforth known as AAPA.

Regarding Claim 14, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi
teaches further comprising a touch circuit, (Park: Figure 2, 7, 8, and 9; [0047]; [0064-0076]; a main driving circuit 510 that is connected to a TSP terminal portion 110 which is electrically connected to the signal terminal portion 921 of the touch panel, where coordinates signals are transmitted to the signal terminal portion 921) wherein the reinforcement does not overlap with the touch circuit (Park: Figure 2, 7, 8, and 9; [0064-0076]; the reinforcement 600 does not overlap with the TSP terminal portion 110).
However, the combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach the touch circuit configured to transmit an electrical signal to the touch panel.
AAPA discloses that is was well known in the art, at the time the invention was filed, to have a touch circuit supply signals to the touch panel.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi to further include the teachings of AAPA in .

Claim 15, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Byun, in further view of  Fan, in further view of Park ‘000, in further view of Cho, in further view of Kim ‘181, in further view of Hayashi, and in further view of Kim et al., US Patent Publication 2011/0141042, henceforth known as Kim.

Regarding Claim 15, The combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi
 doesn’t explicitly teach teaches further comprising a cover on the display panel, wherein the reinforcement is between the display panel and the cover.
	However, Kim et al., US Patent Publication 2011/0141042, teaches a cover glass 30 provided on the touch panel to protect the top of the touch panel (Figure 1; [0019]; [0025-0026]; [0029];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi to further include the teachings of Kim in order to provide a cover glass that is provided on the touch panel. The motivation to combine these arts is to provide protecting the top of the touch panel (Kim: [0019];).
	Therefore, the combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi, and Kim teaches further comprising a cover on the display panel (Park: Figure 2, 7, 8, and 9; [0064-0076]; Kim: Figure 1; [0019]; [0025-0026]; [0029]; a cover that is disposed on top of the touch panel 900), wherein the reinforcement is between the display panel and the cover (Park: Figure 2, 7, 8, and 9; [0064-0076]; Kim: Figure 1; [0019]; [0025-0026]; [0029]; the reinforcement is disposed between the lower substrate 100 and the  cover that is disposed on top of the touch panel 900).

Regarding Claim 28, Park discloses a display apparatus (Abstract; a touch-screen display device) comprising:
a display panel comprising a display device (Figure 2, 7 and 8; [0064-0076]; a display panel 300 (display device) includes a first lower substrate 100 (display panel));
a circuit on the surface of the display panel (Figure 7; [0064]; [0067]; driving chip 400 disposed on the first lower substrate 100 in the exposure area EA); 
a reinforcement on the display panel without overlapping with the circuit (Figure 2, 7 and 8; [0064-0076]; a reinforcement 600 disposed on the first lower substrate 100 that does not overlap the driving chip 400);
a touch panel on the display panel (Figure 2, 7, 8, and 9; [0064-0076]; a touch panel 900 disposed over the lower substrate 100),
wherein the touch panel covers the reinforcement (Figure 2, 7, 8, and 9; [0064-0076]; the touch panel 900 covers the reinforcement 600),
wherein the reinforcement is between the display panel and the touch panel (Figure 2, 7, 8, and 9; [0064-0076]; the reinforcement 600 is depicted in Figure 9  and being between the touch panel 900 and the lower substrate 100).

a circuit on the surface of the display panel on which the optical functional layer is located;
a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
a cutting portion defining an outer edge of the display panel, the outer edge joining two other edges of the display panel, and forming an obtuse angle with each of the two other edges;
wherein a region of a side of the reinforcement faces the cutting portion,
wherein the reinforcement is located in an area surrounded by the cutting portion, the circuit, and the optical functional layer,
wherein the touch panel covers the optical functional layer,
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis, and 
wherein the cutting portion is formed in a bending region to overlap with the bending axis,
wherein the reinforcement is formed in the bending region to overlap with the bending axis.
an optical functional layer) may be disposed between a touch panel and a display panel to provide desired optical characteristics ([0084];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Park to further include the teachings of Byun such that a polarizer is disposed between the display panel 300 and the touch panel 900. The motivation to combine these analogous arts is because Byun teaches that it can provide desired optical characteristics (Byun: [0084];).
The combination of Park and Byun teaches an optical functional layer located on a surface of the display panel (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; a polarizer that is disposed on the lower substrate);
a circuit on the surface of the display panel on which the optical functional layer is located (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; driving chip 400 disposed on the first lower substrate 100 on which the polarizer is located);
wherein the reinforcement is located in an area surrounded by the circuit, and the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; the  reinforcement 600 is in an area that is surrounded by the driving chip 400 and the polarizer),
wherein the touch panel covers the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; the touch panel 900 covers the polarizer),
However, the combination of Park and Byun doesn’t explicitly teach a cover on the optical functional layer;

a cutting portion defining an outer edge of the display panel, the outer edge joining two other edges of the display panel, and forming an obtuse angle with each of the two other edges;
wherein a region of a side of the reinforcement faces the cutting portion,
wherein the reinforcement is located in an area surrounded by the cutting portion, the circuit, and the optical functional layer,
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis, and 
wherein the cutting portion is formed in the bending region to overlap with the bending axis, 
wherein the reinforcement is formed in the bending region to overlap with the bending axis.
Fan teaches a periphery region 60 is substantially a rectangular in top view, but the two corner regions 542, 544 of the bottom substrate 54 are truncated. Specifically, the corner regions 542, 544 of the peripheral region 60 are truncated diagonally. The truncated corner region 542 includes three side surfaces 611, 612, 61 3, where the side surfaces 611, 613 are perpendicular to each other, and the side surface 612 is diagonal with respect to the side surfaces 611, 613. Accordingly, the side surface 612 and the side surfaces 611, 613 form two obtuse angles 542a, 542b. On the other hand, the truncated corner region 544 includes three side surfaces 613, 614, 615, where the side ° to 175°. Since the corner regions 542, 544 are no longer in sharp shapes, the flat display panel 50 has a tougher structure (Figure 5; [0024-0025];)
Fan’s teachings of truncating the corner regions of a bottom substrate would have been recognized by one skilled in the art, as applicable to the combinational teachings of Park and Byun and the results would have been predictable and resulted in the following arrangement. 




[AltContent: textbox (After the modification)][AltContent: textbox (Before the modification)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcement)][AltContent: textbox (Driver)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display Panel)]
    PNG
    media_image1.png
    252
    218
    media_image1.png
    Greyscale
 				     
    PNG
    media_image2.png
    250
    214
    media_image2.png
    Greyscale

Drawing 1


The above modification is based on Park’s disclosure. Paragraph [0042] of Park discloses that “[t]he reinforcing member 600 is disposed on an exposure area EA, that is, a portion of the peripheral area PA of the first lower substrate 100, which is not overlapped with the first upper substrate 200.” Since Park teaches the concept of configuring the area of the reinforcing member to correspond to the exposure area of the lower substrate that is not overlapped with the upper substrate, when the shape of the exposure area is modified based on Fan’s concept, in order to avoid structural breakages and provide a tougher structure (Fan: [0024-0025];).
Therefore, the combination of Park, Byun, and Fan teaches a cutting portion defining an outer edge of the display panel, the outer edge joining two other edges of the display panel, and forming an obtuse angle with each of the two other edges (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; two corner regions are truncated diagonally,  with the side surface 612 and side surfaces 611 and 613 forming an obtuse angle 542a and 542b, along with side surface 614 and side surfaces 613 and 615 forming an obtuse angle 544a and 544b);
wherein a region of a side of the reinforcement faces the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Fan: [0024-0025]; as seen in the modification above, a region of a side of the reinforcement 600 faces the truncated corner region);
(Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in the modification above and in Figure 8 of Park, the reinforcement is located in an area surrounded by the truncated corner region (cutting portion), the driver circuit, and the polarizer),
wherein the reinforcement includes a first edge facing the display device and a second edge facing the cutting portion (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; as seen in the modification above and in Figure 8 of Park, the reinforcement has a first edge facing the display panel 300 (display device) and a second edge facing a “cutting portion”).
However, the combination of Park, Byun, and Fan doesn’t explicitly teach a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis and includes a bending area with respect to the bending axis, and 
wherein the cutting portion is formed in the bending region to overlap with the bending axis, 
wherein the reinforcement is formed in the bending region to overlap with the bending axis.
Park ‘000 teaches a mobile terminal that includes a flexible display unit configured to bent corresponding to a physical force applied from an outside force (Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, and Fan to further include the teachings of Park ‘000 such that the touch screen display device includes a flexible display unit that can be capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position. The motivation to combine these arts is to provide a display capable of being bent, folded or rolled by a physical force applied to the outside thereof, while maintaining display characteristics of existing flat-panel displays (Park ‘000: [0083-0084).
Therefore, the combination of Park, Byun, Fan, and Park ‘000 teaches wherein the display apparatus is formed to be bent with respect to a bending axis and includes a bending area with respect to the bending axis (Park: Figure 2, 7, 8, and 9; [0064-0076]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; the display panel 300 is capable of being bent, folded, or rolled by a physical force applied to the outside thereof, along an arbitrary position (a bending axis). The examiner considers an area that is located with respect to the “bending axis” as being the “bending area” ), and 
wherein the cutting portion is formed in the bending region to overlap with the bending axis, wherein the reinforcement is formed in the bending region to overlap with (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Fan: [0024-0025]; Park ‘000: [0083-0084]; Figure 2A and 2B; [0009]; [0083-0084]; [0115]; [0118]; Claim 12; because the display panel can be bent along an arbitrary position, it can be bent along an axis that overlaps the reinforcement 600 (the reinforcement is formed in the bending region to overlap with the bending axis) and the truncated corner region that are located in a non-active region (the cutting portion is formed in the bending region to overlap with the bending axis)).
However, the combination of Park, Byun, Fan, and Park ‘000  doesn’t explicitly teach a cover on the optical functional layer;
the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis.
Cho, Us Patent Publication 2010/0117975, teaches a flexible display that is capable of maintaining its shape after being bent or folded ([0071]; [0096];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, and Park ‘000 to further include the teachings of Cho in order to provide wherein the display apparatus is formed to maintain a curved shape with respect to a bending axis. The motivation to combine these arts is because Cho teaches have the flexible display maintain its shape even after being bent or folded to allow the user to freely change the shape of the flexible display (Cho: [0096];).

the reinforcement having a same thickness above the display as the optical functional layer, the reinforcement being formed as a single piece with, and comprising a same material as, the optical functional layer;
Kim ‘181 teaches wherein a reinforcing material 380 is contacting a side surface of the polarizing plate (Figure 5; [0028]).
It would have bene obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, and Cho to further include the teachings of Kim ‘181 in order to provide the reinforcement being connected to the optical functional layer. The motivation to combine these analogous arts is because Kim ‘181 provides an arrangement of these components (Kim ‘181: Figure 5;) together for the purposes of lowering the risk of damage (Kim ‘181: [0032]).
However, the combination of Park, Byun, Fan, Park ‘000, Cho, and Kim ‘181 doesn’t explicitly teach the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer.
Hayashi et al., US Patent Publication, 2010/0327737, teaches the use of a polarizing plate 91, which also serves as a reinforcing plate, on the display screen side (Figure 34; [0007];).
Hayashi’s teachings of having a polarizing plate also serving as a reinforcing plate would have been recognized by one skilled in the art, as applicable to the (Hayashi: [0007];).
Therefore, the combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi teaches the reinforcement having a same thickness above the display panel as the optical functional layer, the reinforcement being formed as a single piece with, and comprising, a same material as, the optical functional layer (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084]; Hayashi: Figure 34; [0007]; because the polarizer acts as the reinforcement, they are formed as a single piece and thus also have the same thickness and the same material, because they are the same thing).
 However, the combination of Park, Byun, Fan, Park ‘000, Cho, Kim ‘181, and Hayashi doesn’t explicitly teach a cover on the optical functional layer;
Kim et al., US Patent Publication 2011/0141042, teaches a cover glass 30 provided on the touch panel to protect the top of the touch panel (Figure 1; [0019]; [0025-0026]; [0029];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Kim in order to provide a cover glass that is provided on the touch panel. The motivation to combine these arts is to provide protecting the top of the touch panel (Kim: [0019];).
 (Park: Figure 2, 7, 8, and 9; [0064-0076]; Byun: [0084];  Kim: Figure 1; [0019]; [0025-0026]; [0029]; a cover that is disposed on top of the touch panel 900 which covers the polarizer).


Regarding Claim 29, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi teaches wherein the reinforcement overlaps with the cover (Park: Figure 2, 7, 8, and 9; [0064-0076]; Kim: Figure 1; [0019]; [0025-0026]; [0029]; the reinforcement 600 is overlapped by the cover).



Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Byun, in further view of Fan, in further view of Park ‘000, in further view of Cho, in further view of Hayashi, and in further view of Su Yu et al., US Patent Publication 2004/0051831, henceforth known as Su Yu.

Regarding Claim 22, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach wherein the display panel further comprises a substrate comprising a plastic material..

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Su Yu such that the lower substrate 100 is made of a plastic substrate such as polyethylene terephthalate in order to provide wherein the display panel further comprises a substrate comprising a plastic material. The motivation to combine these arts is because Su Yu teaches an example of the material used for a substrate (Su Yu: [0092];).

Regarding Claim 23, The combination of Park, Byun, Fan, Park ‘000, Cho, and Hayashi doesn’t explicitly teach wherein the display panel further comprises a substrate comprising a polyethylene terephthalate (PET).
However, Su Yu teaches the concept of forming a substrate of a display apparatus using a plastic material such as a polyethylene terephthalate (¶0092).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combinational disclosure of Park, Byun, Fan, Park ‘000, Cho, and Hayashi to further include the teachings of Su Yu such that the lower substrate 100 is made of a plastic substrate such as polyethylene terephthalate in order to provide wherein the display panel further comprises a substrate comprising a polyethylene terephthalate (PET). The motivation to combine these arts is because Su Yu teaches an example of the material used for a substrate (Su Yu: [0092];).


Response to Arguments

Applicant’s arguments with respect to claims 1, 4, 6-9, 12, 14-24, and 28-29 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699